Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Non-final Office Action for application number 16/624,460 HOLDING DEVICE FOR USE IN A MOTOR VEHICLE, METHOD FOR OPERATING A HOLDING DEVICE, CONTROL UNIT AND MOTOR VEHICLE filed on 12/19/2019.  Claims 15-27 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 1/27/2020, 5/6/2021 and 10/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 20, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 20 and 25 recite, “and/or” and it is unclear what is included by these limitations. 
Claim 17 recites, “preferably” and it is unclear what is included by this limitation. 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6843458 to Robinson et al.
	With regards to claim 15, the patent to Robinson et al. discloses a device having  at least one rod element (20), which has a first end with a cross-sectional surface, which forms a part of a holding surface of the holding device, and wherein a main extension axis of the at least one rod element intersects the part of the holding surface such that a second end, opposite the first end, of the at least one rod element is facing away from the part of the holding surface and protrudes into the holding device; and an adjustment device (22, 24) for adjusting the at least one rod element along the main extension direction in order to change a form of the holding surface.
	With regards to claim 17, Robinson et al. teaches a plurality of rod elements, wherein each of the rod elements is arranged to be adjustable along its respective main extension axis, and wherein the respective cross- sectional surfaces form a part of the holding surface; wherein the adjustment device is configured to adjust a part of the rod elements or each of the rod elements, preferably to adjust each of the rod elements independently of the other rod elements.
	With regards to claim 18, Robinson et al teaches a damping device (24) for damping a force acting on the at least one rod element.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6843458 to Robinson et al. 
With regards to claim 16, Robinson et al. the end of the rod itself can be considered an output, because a viewer can see the end of the rod which is on the end of the first rod element, it is shown to not be supporting the bottom of the beverage.  Robinson does not show a lighting element as an output.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6843458 to Robinson et al. and in view of United States Patent Publication No. 2002/0008127 to Glovatsky et al. 
With regards to claim 20, Robinson teaches the basic inventive concept, but does not teach a temperature-measuring device; and/or a temperature-control element for heating and/or cooling of the at least one rod element and/or of the first end of the at least one rod element; wherein the temperature-measuring device and/or the temperature-control element is/or are arranged in and/or on the at least one rod element.
Glovatsky et al. teaches a temperature-measuring device; and/or a temperature-control element for heating and/or cooling of the at least one rod element and/or of the first end of the at least one rod element; wherein the temperature-measuring device and/or the temperature-control element is/or are arranged in and/or on the at least one rod element. (See 0030), used for keeping the beverage at the desired temperature.  It would have been obvious to one of ordinary skill in the art to have added this feature in order to have the beverage at the desired temperature.  




Allowable Subject Matter
Claims 19 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 19, the prior art does not teach a suction device for creating a vacuum on the holding surface.
With regards to claim 27, the prior art does not teach wherein the holding device has a control device configured to execute process steps affecting the contro] device, wherein the following steps are executed by the control device determining a form of an object, which is situated in an interior of the motor vehicle; determining a position on the holding device suitable for holding the object; generating a holding surface form default signal, which describes an adjustment of at least one rod element of the holding device along its main extension direction, as a function of the determined form of the object and the determined position, such that the part of the holding surface, which is formed by a totality of cross- sectional surfaces, forms a holding element, which is at least partially fitted to the determined form, in the determined position; and transferring the generated holding surface form default signal to the adjustment device of the holding device in order to adjust the at least one rod element, and thereby form the holding element.

Claims 21-26 are allowed.  
With regards to claim 21, the prior art does not disclose a method for operating a holding device of an interior trim element of the motor vehicle, wherein the following steps are executed by a control device: determining a form of an object, which is situated in an interior of the motor vehicle; determining a position on the holding device suitable for holding the object; generating a holding surface form default signal, which describes an adjustment of at least one rod element of the holding device along its main extension direction, as a function of the determined form of the object and the determined position, such that the part of the holding surface, which is formed by a totality of cross-sectional surfaces, forms a holding element, which is at least partially fitted to the determined form, in the determined position; and transferring the generated holding surface form default signal to the adjustment device of the holding device in order to adjust the at least one rod element, and thereby form the holding element.





Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/5/22